Name: Commission Regulation (EEC) No 989/89 of 17 April 1989 relating to classification criteria applicable to anoraks (including ski-jackets), wind-cheaters, wind- jackets and similar articles of CN codes 6101, 6102, 6201 and 6202
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 Avis juridique important|31989R0989Commission Regulation (EEC) No 989/89 of 17 April 1989 relating to classification criteria applicable to anoraks (including ski-jackets), wind-cheaters, wind- jackets and similar articles of CN codes 6101, 6102, 6201 and 6202 Official Journal L 106 , 18/04/1989 P. 0025 - 0025 Finnish special edition: Chapter 2 Volume 7 P. 0032 Swedish special edition: Chapter 2 Volume 7 P. 0032 *****COMMISSION REGULATION (EEC) No 989/89 of 17 April 1989 relating to classification criteria applicable to anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles of CN codes 6101, 6102, 6201 and 6202 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987on the tariff and statistical nomenclature and on the Common Customs tariff (1), as last amended by Regulation (EEC) No 20/89 (2), and, in particular, its Article 9, Whereas in order to ensure the uniform application of the combined nomenclature annexed to Regulation (EEC) No 2658/87, with regard to the tariff classification of anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles falling within, amongst others, CN codes 6101, 6102, 6201 and 6202, it is necessary to specify certain characteristics of the said garments; Whereas these articles fall in a category of garments generally worn over other clothing and they ensure a protection against the weather; Whereas such protection cannot be ensured by garments without sleeves or with short sleeves; for this reason it is necessary to specify that the anoraks, wind-cheaters and similar articles mentioned above must have long sleeves; Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Only garments which have long sleeves are classified as anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles falling within CN codes 6101, 6102, 6201 and 6202. Article 2 This Regulation shall enter into force 21 days after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 4, 6. 1. 1989, p. 19.